Citation Nr: 1035884	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for sleep apnea, claimed as 
due to in-service exposure to Agent Orange, as well as secondary 
to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated 50 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1966 to September 1968, with subsequent service in the 
National Guard.  Service in Vietnam is indicated by the evidence 
of record.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of multiple rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Procedural history

In a September 2003 rating decision, the RO denied the Veteran's 
claim for TDIU.  Subsequently, in October 2004 the RO denied the 
Veteran's service-connection claims for left knee and low back 
disabilities.  In September 2006, the RO denied the Veteran's 
service-connection claim for a hip disability.  Finally, in 
January 2008, the RO denied the Veteran's service-connection 
claim for sleep apnea.  The Veteran disagreed with each of these 
decisions and timely perfected appeals as to each issue 
respectively.
With respect to the Veteran's PTSD claim, the Board notes that 
the Veteran was originally awarded service connection for PTSD in 
a March 2003 rating decision; a 50 percent disability rating was 
assigned.  The Veteran disagreed with, but did not perfect an 
appeal as to this initial rating.  In March 2007, the Veteran 
filed a claim requesting the assignment of a disability rating 
greater than 50 percent for his PTSD.  The RO denied this claim 
in the above-referenced January 2008 rating decision.  The 
Veteran disagreed and perfected an appeal as to that issue as 
well.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Montgomery RO 
in February 2010. A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

At the February 2010 hearing, the Veteran was afforded 60 days to 
obtain additional medical records, and to submit the same to VA 
for consideration.  The Veteran has since submitted multiple 
reports of VA treatment which have not yet been considered by the 
agency of original jurisdiction (AOJ).  The Board is also aware 
that some evidence of record submitted prior to the February 2010 
hearing also has not been considered by the AOJ.  In any event, 
in a February 9, 2010 statement the Veteran specifically waived 
RO consideration of his additionally submitted evidence, and 
"all medical records in [the] file that may not have been 
considered."  Thus, there is no prejudice to the Veteran for the 
Board to proceed without initial AOJ consideration of the 
additional evidence or obtaining a waiver of AOJ consideration.  
See 38 C.F.R. § 20.1304 (2009).

Issue not on appeal

In a May 2004 rating decision, the RO granted the Veteran's 
service-connection claim for a left ankle disability; a 10 
percent disability rating was assigned.  In February 2005, the 
Veteran filed a claim requesting an increased disability rating 
for his service-connected ankle disability.  The RO denied this 
claim in a February 2006 rating decision.  Shortly thereafter, 
the Veteran requested that the RO reconsider his claim.  The 
Board notes that this request does not constitute a Notice of 
Disagreement (NOD) with the February 2006 denial of his increased 
rating claim, as it does not express both disagreement with a 
rating decision, and the desire for appellate review.  See 38 
C.F.R. § 20.201 (2009).  The RO subsequently denied the Veteran's 
claim in a September 2006 rating decision.  The Veteran did not 
disagree with this decision.  Accordingly, the issue is not in 
appellate status.  

Remanded claims

The Veteran's sleep apnea, low back, left hip, left knee, and 
PTSD claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In a signed statement received by the Board on February 9, 2010, 
the Veteran indicated that he wished to withdraw his claim for a 
total rating based on individual unemployability due to service-
connected disabilities (TDIU).


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
as to his TDIU claim have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.         See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  See 
38 C.F.R. § 20.204(b) (2009).

In this case, the RO denied the Veteran's TDIU claim in a 
September 2003 rating decision.  The Veteran disagreed with this 
denial, and timely perfected an appeal.  

Thereafter, the Veteran submitted a signed statement at the 
February 2010 hearing, specifically indicating his desire to 
withdraw his TDIU claim.  See the Veteran's February 9, 2010 
Statement in Support of Claim.  The Veteran's representative also 
indicated at the hearing that the Veteran wished to "drop the 
issue of IU . . ."           See the February 2010 hearing 
transcript, page 2.  The Board finds that these statements 
qualify as a valid withdrawal of the Veteran's appeal.  See 38 
C.F.R.      § 20.204 (2009).  

Therefore, in light of the Veteran's withdrawal of his TDIU 
appeal, there remain no allegations of error of fact or law for 
appellate consideration.  Accordingly, the matter will be 
dismissed.


ORDER

The appeal for a total rating based on individual unemployability 
due to service-connected disabilities (TDIU) is dismissed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  



Sleep apnea claim

In essence, the Veteran contends that he has developed sleep 
apnea as a result of exposure to herbicides during his service in 
Vietnam, or in the alternative, as secondary to his service-
connected PTSD.

In order for service connection to be granted on a direct basis, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) a nexus or 
relationship between the two.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As to the secondary aspect of the Veteran's claim, the Board 
notes that, under       38 C.F.R. § 3.310(a), service connection 
may be granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition [i.e., there is an 
additional increment of disability of the other condition which 
is proximately due to or the result of a service-connected 
disorder].  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment 
to 38 C.F.R.     § 3.310, effective October 10, 2006, essentially 
codifies Allen and adds language that requires that a baseline 
level of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the onset 
of aggravation.  See 71 Fed. Reg. 52744 (2006).  Because the 
Veteran filed his sleep apnea claim in March 2007, the current 
version of 38 C.F.R. § 3.310 applies.

It is undisputed that the Veteran currently has a diagnosis of 
sleep apnea.             See the April 2008 VA examiner's report, 
page 4.  The Board notes the Veteran is shown to have served in 
the Republic of Vietnam and it may reasonably be assumed that he 
was exposed to herbicides based upon his service.  

Because sleep apnea is not listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), nexus may not be 
presumed as a matter of law.  However, notwithstanding the 
inapplicability of the Agent Orange regulations, the Board is 
obligated to fully consider the Veteran's claim.  See Combee v. 
Brown,    34 F.3d 1039 (Fed. Cir. 1994); see also Brock v. Brown, 
10 Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent Orange].

Crucially, there is no medical evidence of record indicating 
whether a relationship exists between the Veteran's exposure to 
Agent Orange and his current sleep disorder, or ruling out any 
such connection.  Similarly, there is no medical evidence of file 
that contains an opinion regarding whether the Veteran's service-
connected PTSD caused or aggravated his sleep apnea.  As such, 
there is insufficient evidence of record to allow the Board to 
reach a decision as to whether may be awarded service connection 
for sleep apnea either on a direct or secondary basis.  Thus, a 
VA sleep disorder examination addressing these issues should be 
scheduled.  See 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim]; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002).

Low back, left hip, and left knee claims

In essence, the Veteran contends that he has current low back, 
left hip, and left knee disabilities that were caused or 
aggravated when he fell into a hole during a period of active 
service while in the National Guard.  See the Veteran's February 
2, 2010 Statement. 

The term "active service" includes service performed on active 
duty, on any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002).  

The Board initially notes that the Veteran's service personnel 
records include a July 2002 Line of Duty report specifically 
indicating that the Veteran fell in a hole injuring his ankle 
while serving on ACDUTRA.  A subsequent record dated in August 
2002 includes the Veteran's statement that he hurt his back and 
hip in the fall as well.  The Veteran has offered competent 
testimony indicating that he injured his back, hip and knee when 
he fell in this hole.  Accordingly, the Board concedes that the 
Veteran injured his low back, left hip, and left knee, to some 
extent, in July 2002 during his period of ACDUTRA service.  See 
the February 2010 hearing transcript, page 12; see also the 
Veteran's July 2002 Statement of Medical Examination and Duty 
Status, and the Veteran's August 2002 Sworn Statement.  

Pertinently, there is evidence of record demonstrating that the 
Veteran injured his low back, left hip, and left knee prior to 
his July 2002 in-service injuries, described immediately above.  
Workers Compensation physical therapy reports dated in 2001 
indicate that an object fell on the Veteran at his civilian 
employment in December 2000, causing a meniscus tear in his left 
knee.  See the February 15, 2001 Workers Compensation Initial 
Evaluation.  The Veteran underwent arthroscopic knee surgery, and 
was diagnosed with internal derangement of the left knee in 
May 2001.  Private treatment records dated immediately following 
the December 2000 injury also indicate contusions and strains of 
the hip, and note the Veteran's complaints of low back pain.  X-
rays of the Veteran's pelvis taken in February 2001 indicated 
that the Veteran had "a little sclerosis of the SI joint and 
fairly thick calcified labrum more on the left than the right."  
The Veteran was also diagnosed with a herniated lumbar disc in 
May 2001.  See the Veteran's private treatment reports supplied 
by the Veteran's construction company, dated from December 2000 
to May 2001.  

X-rays taken years after the Veteran's July 2002 in-service fall 
demonstrate that the Veteran currently has minor narrowing at the 
medial joint spaces, with a "question of a small osteochondral 
body in the left knee."  See the Veteran's April 18, 2008, VA 
treatment report.  Additionally, with respect to the Veteran's 
low back, a June 2004 VA treatment report noted the presence of 
"obvious paraspinous muscle spasm and also tenderness to 
palpation in the lower lumbar region."  Magnetic resonance 
imaging in 2005 revealed disc bulges at multiple levels of the 
lumbar spine, with disc extrusion and nerve impingement.  See the 
Veteran's June 22, 2004, VA treatment report, and the April 2008 
VA examiner's report.  Finally, with respect to the Veteran's 
hip, a May 2005 private report from the Veteran's chiropractor 
indicated that the Veteran had pain in his hip and low back, and 
noted a diagnosis of subluxation of the lumbar spine at the L1-5 
segmental levels and segmental dysfunction of the sacrum and 
sacroiliac junctions.  See the May 2005 X-Ray report of P.H.C., 
D.O.  

The Veteran asserts that his current low back, left hip, and left 
leg disabilities were either caused by or aggravated by the 
injuries he incurred from his July 2002 fall while serving on 
ACDUTRA.  Although the Veteran acknowledges that he injured his 
back, knee, and hip at his civilian occupation prior to his July 
2002 fall, he asserted that his hip condition, in particular, 
resolved before he entered into his July 2002 period of ACDUTRA 
service.  See the Veteran's July 22, 2008, VA Form 9.  

In this case, the Veteran's pre-July 2002 treatment reports 
demonstrate treatment for injuries to his low back, left knee and 
hip.  Post-July 2002 treatment records show continued treatment 
for left knee, low back, and hip pain following the Veteran's 
fall.  These reports raise significant medical questions 
regarding whether any pre-existing disorders became appreciably 
worse beyond their natural progression as a result of the 
Veteran's July 2002 fall.  As such, VA examinations are needed. 
McLendon, 20 Vet. App. 79.

PTSD claim

As to the Veteran's claim for a higher evaluation for his 
service-connected PTSD, his most recent VA mental examination of 
record occurred in September 2007.  See the September 2007 VA 
examiner's report; see also the February 2010 hearing transcript, 
page 19.  [The Board notes that a March 2010 VA Mental Health 
Note indicated that the Veteran underwent a Compensation & 
Pension examination in February 2010; however, the report of any 
such examination is not of record.]  Crucially, at the February 
2010 hearing, the Veteran specifically asserted that his PTSD is 
"worsening every day," noting that he can't think straight, 
that he has nightmares and "crazy dreams," and is experiencing 
diminishing memory.  See the February 2010 hearing transcript, 
pages 3 and 4.  The Veteran has submitted additional medical 
evidence in support of his claim.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the Veteran is competent to testify as to his 
perceived increase in disturbing dreams and memory loss since 
2007.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the Board believes that a medical examination to 
assess the current severity of the Veteran's PTSD is necessary to 
adequately decide this claim.  See 38 U.S.C.A. § 5103A (d) [the 
VCAA requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is necessary 
to make a decision on the claim]; McLendon, 20 Vet. App. 79; 
Green v. Derwinski, 1 Vet. App. 121 (1991) [holding that VA's 
duty to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the records of 
prior examinations and treatment]. 

Moreover, given the Veteran's statements regarding his receipt of 
ongoing treatment for his service connected PTSD [see the 
February 2010 hearing transcript, page 4], any contemporaneous VA 
treatment records, to include any VA examination reports created 
in February 2010 or later, that have not as yet been associated 
with the record should be obtained and associated with the claims 
files while the appeal is in remand status.  See 38 U.S.C.A. 
§ 5103A (b). 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify any 
additional medical treatment he has 
received for his sleep apnea, low back, 
left hip, left knee, or PTSD disabilities.  
Appropriate steps should be taken to 
secure copies of any such treatment 
reports identified by the Veteran, to 
include any VA treatment records which are 
not in the record on appeal.  If the 
Veteran was administered a VA mental 
health examination in February 2010, the 
report should be obtained.  Efforts to 
obtain these records should be documented 
in the Veteran's VA claims folder.

2.  The RO/AMC should then schedule the 
Veteran for an appropriate VA examination.  
The examiner should review the Veteran's 
VA claims folder and a copy of this 
REMAND, and after a thorough examination, 
should provide an opinion, with supporting 
rationale, as to the following questions:

(a.)  Is it as likely as not (50 
percent or higher degree of 
probability) that the Veteran's sleep 
apnea is related to his military 
service, to include possible exposure 
to herbicides while serving in 
Vietnam?

(b.)  Is it as likely as not that the 
Veteran's sleep apnea was caused by 
his service- connected PTSD?

(c.)  Is it as likely as not that the 
Veteran's sleep apnea was aggravated 
beyond its normal progression by his 
service-connected PTSD?

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate baseline 
severity of sleep apnea before the onset 
of the aggravation.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

3.  The Veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current low back, left hip, and left knee 
disabilities.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review of the case, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  The 
examiner should elicit from the Veteran 
any symptoms present before his injuries 
on July 2002, the specific nature of the 
injuries sustained in July 2002, and any 
symptoms that continued after the July 
2002 injuries.  Upon review of the 
Veteran's claims folder and after a 
thorough examination, the examiner should 
provide an opinion, with supporting 
rationale, as to the following questions:
		
      (a.)  Did the Veteran have a low back 
disability, a left hip disability, 
and/or a left knee disability that 
pre-existed his July 2002 fall during 
his ACDUTRA service?  If so, please 
describe the baseline nature and 
severity of each condition as it 
existed prior to any July 2002 
injury.

(b.)  If any low back, left hip, or 
left knee disability pre-existed the 
Veteran's July 2002 in-service fall, 
was that disability aggravated beyond 
its normal progression by the 
Veteran's July 2002 fall?  The Board 
has conceded that the Veteran did in 
fact injure his back, hip, left knee 
when he fell in a hole during active 
service in July 2002.  As noted 
above, aggravation is defined for 
legal purposes as a chronic worsening 
of the underlying condition versus a 
temporary flare-up of symptoms, 
beyond its natural progression.

(c.)  If there is no evidence of a 
pre-existing low back, left hip, 
and/or left knee disability, is it as 
likely as not (50 percent or higher 
degree of probability) that any 
present low back, left hip, and/or 
left knee disability had its onset 
in, or is related to the Veteran's 
July 2002 in-service fall?  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

4.  The VBA should also arrange for the 
Veteran to be scheduled for a VA 
examination by a psychiatrist or 
psychologist.  The claims file and a copy 
of this REMAND must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should identify and describe 
all current manifestations of the 
Veteran's PTSD that the examiner believes 
are etiologically related to the Veteran's 
PTSD.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the PTSD.  In addition, the examiner 
should comment on the impact that the 
Veteran's PTSD has on his ability to 
obtain and maintain gainful employment as 
well as provide a GAF score with an 
explanation of the significance of the 
score assigned for the Veteran's PTSD.  
The rationale for all opinions expressed 
should also be provided.

5.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO/AMC 
should review the Veteran's entire record, 
and readjudicate the Veteran's sleep 
apnea, low back, left hip, left knee, and 
PTSD claims.  If the claims are denied in 
whole or in part, the RO/AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


